ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiawei Huang (Reg. No. 43,330) on 12/15/2021.

Examiner Comment
The 112 rejection of claims 1-20 has been withdrawn in view of the examiner’s amendment.

IN THE CLAIMS 
Please amend claims 1, 7, 14, 19 and 20.
1. (Currently Amended) A method for controlling a smart home, performed by a terminal, the method comprising:
receiving first information sent by a terminal accessory;

receiving the control instruction sent by the cloud server, and controlling the smart home according to the control instruction;
wherein the terminal accessory is a terminal bracket and has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory comprises a far-field sound collecting function and the sound collecting function of the terminal accessory expands a sound collecting function of the terminal, and the shooting function of the terminal accessory expands a shooting function of the terminal;
wherein the first information is image information or the first information is voice information and image information, wherein the image information is at least one of:
information about a gesture image; and 
information about a facial image shot through the shooting function of the terminal accessory.

7. (Currently amended) A method for controlling a smart home, performed by a terminal accessory, the method comprising:
acquiring first information;
sending the first information to a terminal, wherein the first information is used to generate a control instruction, and the control instruction is used to control the smart home; 
wherein the terminal accessory is a terminal bracket and has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory comprises a far-field sound collecting function and the sound collecting function of the terminal accessory expands a sound collecting function of the terminal, and the shooting function of the terminal accessory expands a shooting function of the terminal;
wherein the first information is image information or the first information is voice information and image information, wherein the image information is at least one of:
information about a gesture image; and 
information about a facial image shot through the shooting function of the terminal accessory.

14. (Currently amended) An apparatus for controlling a smart home, comprising a processor and a memory for storing program codes, which, when executed by the processor cause the processor to:
receive first information sent by a terminal accessory;
send the first information to a cloud server, so that the cloud server generates a control instruction according to the first information;
receive a control instruction sent by the cloud server;
control the smart home according to the control instruction;
wherein the terminal accessory is a terminal bracket and has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory comprises a far-field sound collecting function and the sound collecting function of the terminal accessory expands a sound collecting function of the apparatus, and the shooting function of the terminal accessory expands a shooting function of the apparatus;
wherein the first information is image information or the first information is voice information and image information, wherein the image information is at least one of:
information about a gesture image; and 
information about a facial image shot through the shooting function of the terminal accessory.

19. (Currently amended) The method according to claim 1, wherein 

20. (Currently amended) The method according to claim 7, wherein .
Allowable Subject Matter
Claims 1, 3-7 and 9-20 are allowed.

Reasons for Allowance
Claims 1, 7 and 14 are allowed in view of Applicant’s Response filed 09/14/2021, the interview held on 12/15/2021, the cited prior art of record and the prosecution history of this application, and as such makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  In this case, the examiner’s action(s) clearly point out the reasons for rejection and the applicant’s reply explicitly point out the reason the claims are patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14(I)).
The dependent claims 3-6, 9-13 and 15-20 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson et al. (U.S. 10,637,724 B2) discloses managing IoT devices that include smart devices.
Rafii (U.S. 8,773,512 B1) discloses enable user gestures to be translated into commands and transmitted wirelessly to appliances.
Chen et al. (U.S. 2014/0118120 A1) discloses a smart gateway recognizing voice of the user as controlling commands and controls the target home appliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVOUD A ZAND/Primary Examiner, Art Unit 2443